Title: To Thomas Jefferson from Francis Taylor, 16 May 1781
From: Taylor, Francis
To: Jefferson, Thomas



Sir
Winchester May 16. 1781.

A Board of Officers, who sat this day by order of Colo. Wood, to enquire into the claims of the Soldiers of the Regiment of Guards; from the certificates produced by the Soldiers, and the Muster-rolls, Reported That all the Soldiers belonging to said Regiment, except a few belonging to Capt. Purvis’s company, are entitled to discharges. You will discover by the inclosed return the small number who are now returned for the stay of the Convention Troops in this State. It appears strange that the Returns formerly made should differ so widely from the present; when they were made, I recollect a number of the men denied that they enlisted to serve out of Albemarle, and have since produced certificates from the Officers who enlisted them or other evidence, that they were only to serve during the stay of the Convention troops in Albemarle. Colo. Wood has applied to the Lieutenant of Frederick for a Militia  Guard of Fifty men, and directed me, when they are ready, to discharge those soldiers of the Guards who are entitled, and I hope your Excellency will order the few remaining to be discharged.
I shall return to the Quarter master at this Post, The Arms &c. of the Regiment when I discharge the men. I am sorry they are not in good order. I believe more than half when delivered us at first, were unfit for use.
Be pleased as soon as possible to inform me what will be done with the Officers and few Soldiers remaining with the Regiment. I cannot help wishing they may be discharged as their number is too trifling to be of much service.
Colo. Wood informs me the Militia Guard is to be raised for two weeks, in that time it is expected orders will arrive from the Executive what method to take for Guarding the Troops afterwards.
With great respect, I am, Sir Your obedt humble Servant,

Fra Taylor

